Citation Nr: 0732881	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-42 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to restoration of service connection for 
hepatitis C.

3.  Entitlement to service connection for hepatitis C, as 
secondary to service- connected PTSD.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In May 2007, the veteran and his spouse 
appeared and testified before the undersigned at a Travel 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to restoration of service connection for 
hepatitis C.

3.  Entitlement to service connection for hepatitis C, as 
secondary to service- connected PTSD.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In May 2007, the veteran and his spouse 
appeared and testified before the undersigned at a Travel 
Board hearing held at the Providence RO.  The hearing 
transcript is associated with the claims folder.

In light of the Board's decision below, the issue of 
increased rating for hepatitis C is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD more closely results in occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, thinking and mood.

2.  An October 2001 RO rating decision granted the veteran 
service connection for hepatitis C on the basis of a 
September 2001 VA medical opinion which essentially concluded 
that in-service risk factors of skin popping and sexual 
encounters with prostitutes were among the most likely risk 
factors for his contracting hepatitis C.

3.  An August 2003 RO rating decision severed service 
connection for hepatitis C on the basis of a December 2002 VA 
medical opinion that the most likely etiology of hepatitis C 
was post-service intravenous (IV) drug usage.

4.  It is not undebatable that service connection for 
hepatitis C was not warranted, and the grant of service 
connection for hepatitis C was not the product of clear and 
unmistakable error (CUE).

5.  The claim for service connection for hepatitis C as 
secondary to PTSD is moot in light of the restoration of 
service connection for hepatitis C.

6.  On May 14, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant and his representative that they were withdrawing 
from appeal the issue of entitlement to service connection 
for hearing loss.

7.  The veteran's tinnitus stems from in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  Severance of service connection for hepatitis C was not 
proper, and restoration of service connection for hepatitis C 
is warranted.  38 U.S.C.A. §§ 1110, 5303, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.105 (d), 3.303 (2007).

3.  The claim of entitlement to service connection for 
hepatitis C as secondary to PTSD is dismissed as lacking 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for hearing 
loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

5.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2007).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim must advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

As addressed below, the Board restores service connection for 
hepatitis C on a direct basis and grants service connection 
for tinnitus.  As these determinations are fully favorable to 
the veteran, a discussion of the VCAA on these issues is not 
warranted.  Furthermore, a discussion of the VCAA is not 
warranted on the claim of service connection for hepatitis C 
on a secondary basis and the withdrawal of the issue of 
entitlement to service connection for hearing loss as there 
is no current controversy before the Board.

The veteran filed his claim for an increased rating for PTSD 
in December 2003.  A pre-adjudicatory RO letter in March 2004 
advised him of the need to submit evidence and/or information 
showing that his PTSD increased in severity and notified him 
of the relative burdens upon himself and VA in developing the 
claim.  He was advised to inform the RO of any evidence or 
information that he thought would support his claim.  A post-
adjudicatory RO letter dated March 2006 advised him of the 
criteria for establishing a disability rating and effective 
date of award.

A notice error is presumed prejudicial to the veteran unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  With the 
exception of providing proper Dingess notice, the March 2004 
RO letter substantially complied with the VCAA requirements.  
The Dingess notice deficiency was cured with readjudication 
of the claim in the January 2007 Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328, 1333-
34 (Fed. Cir. 2006).  In May 2007, the veteran demonstrated 
his awareness of the evidentiary requirements by directly 
submitting VA clinical records and submitting a waiver of RO 
review of this evidence in the first instance.  The veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and has expressed a desire for the Board to adjudicate his 
claim expeditiously without further action by the RO.  As 
such, he is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the duty to assist, the record includes all 
available VA and private treatment records.  There are no 
outstanding requests to obtain private medical records for 
which the veteran has both identified and authorized VA to 
obtain on his behalf.  VA has provided several examinations 
during the appeal period, to include VA examination as 
recently as August 2006.  Additional VA examination is not 
warranted as none of the lay or medical evidence of record 
suggests that the veteran's PTSD results in total 
occupational and social impairment.  The evidence of record 
is sufficient to decide the claim, and there is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claim.


II.  Increased rating - PTSD

The veteran seeks a higher disability rating for his PTSD 
than currently assigned.  The Board reviews all the evidence 
in the veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board summarizes the relevant evidence where appropriate, and 
its analysis focuses specifically on what the evidence shows, 
or fails to show, on each claim.  With respect to disability 
evaluation claims, the Board reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007). 

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.130.  The evaluation under the rating criteria must be 
based upon consideration of the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2007).  

A 50 percent rating for PTSD contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The evidence considered in determining level of impairment 
under 38 C.F.R. § 4.130 is not restricted to the symptoms 
provided in the diagnostic code, but includes all symptoms 
that affect the level of social and occupational impairment.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2007).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as: some mild symptoms 
(e.g., depressed mood, and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork)."

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2007).  
In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007).

Historically, the veteran initially filed a service 
connection claim for PTSD in July 1999.  Evidence of record 
showed his PTSD was manifested by symptoms of paranoia, 
racing thoughts, poor sleep, nervousness, social isolation, 
excessive worrying, depression, intrusive memories, 
anhedonia, domestic violence, memory difficulties, 
claustrophobia, alcohol abuse and decreased energy and 
libido.  He had a 23-year career as a pipe fitter and 
reported missing several days of work a month due to 
psychiatric symptoms.  VA examination in July 2001 diagnosed 
PTSD and assigned a GAF score of 50.  The examiner provided 
the following assessment:

All the evidence taken together suggests that it 
is more likely than not that [the veteran] 
suffers from PTSD with associated depression and 
panic.  His alcohol and substance abuse is 
thought to be secondary to the PTSD.  His social 
adaptation is markedly impaired.  He has managed 
to make what apparently is a reasonable 
adaptation to vocational demands and 
requirements.

The patient is capable of handling any benefits 
paid to him in his own best interest.

The veteran filed a claim for an increased rating in December 
2003.  His VA clinical records reflect a February 2004 report 
of PTSD symptoms of anxiety, flashbacks, disruptive intrusive 
recollections, hyperactivity and hyper-responsiveness.  He 
was assigned a GAF score of 67.  VA examination in April 2004 
included his report of past episodes of extreme rage, anger, 
and out-of-control behavior that he had self-treated with 
alcohol.  He had a positive relationship with his children, 
and continued to work as a pipe fitter.  Mental status 
examination resulted in diagnoses of chronic, moderate PTSD, 
dysthymic disorder, opiate dependence in sustained full 
remission, and alcohol dependence in sustained full 
remission.  The examiner assigned a GAF score of 60.

In a statement received in September 2004, the veteran 
endorsed PTSD symptoms of sleep difficulty, social isolation, 
being constantly tense and having no intimate relations.  He 
reported excessive leave usage having not worked a full week 
in the last 5 years.  VA clinical records reflect GAF scores 
of 60 from July 2004 through September 2004.  In November 
2004, he reported mood difficulties, isolating himself at 
work and at home, feeling poorly, not completing a full work 
week, intrusive thoughts of Vietnam, concentration 
difficulty, anxiety, agitation, low energy and diminished sex 
drive.  He was given a GAF score of 55.

VA examination in August 2006 assigned a GAF score of 55 and 
summarized the veteran's psychiatric status as follows:

This veteran does continue to present with 
symptoms of PTSD and dysthymia.  He has been 
maintained on methadone for opioid dependence for 
the past 20 years.  He was last hospitalized 
psychiatrically three years ago, at which point 
he was detoxed from alcohol and apparently has 
not had any alcohol or drugs since then.  In 
general, the veteran presented similarly as he 
did in his last examination in 2004.  A couple of 
exceptions regarding his functioning are that his 
home life appears unstable.  He has limited 
contact with his adult children, and indicated 
difficulty forming close relationships.  He has 
been with his current girlfriend for 15 years, 
but he reported that in the past three years 
their relationship 'has been empty' and that she 
has left a couple of times and that he is 
considering breaking off the relationship.  When 
asked about the effect of his leaving on his 15-
year-old-daughter, who lives at home, he stated 
'she will be okay.'

The veteran also indicated that although he is 
continuing to work at Electric Boat, he has not 
worked there consistently.  He reported a period 
of 21/2 years when he was laid off from that job 
and was unable to secure stable employment during 
that time.  He reported being fired from four 
jobs and being turned down for other jobs after 
many interviews.  Since being rehired by Electric 
Boat, the veteran reported that for the past two 
years he has not been working full-time and had 
been regularly been using vacation time and sick 
time and the Family Medical Leave Act and is 
working somewhere around 28-30 hours a week.

Thereafter, the veteran's VA clinical records reflect a GAF 
score of 70 in October 2006 with him reporting that his PTSD 
symptoms (sx) were occasionally active.  In January 2007, he 
was attending anger management classes wherein he was 
assigned a GAF score of 51.  He reported sleeping with a gun 
to manage anxiety and hyperarousal symptoms.  He further 
reported employment difficulties and being assigned reduced 
responsibilities.  His speech was noted to be tangential and 
over-inclusive.  In May 2007, he underwent a VA admission for 
alcohol detoxification and treatment for an exacerbation of 
his PTSD symptoms.  He was assigned GAF scores of 30 and 35.

During the May 2007 personal hearing, the veteran indicated 
that he was spending 4 hours a day, 4 days a week attending 
substance abuse rehabilitation therapy.  He indicated that 
his alcohol usage was a means to self-medicate his PTSD 
symptoms.  He was largely isolated on a social basis whether 
at home or at work.  He was easily aggravated and 
confrontational with others.  His employer allowed him to 
work alone and with reduced responsibilities.  The 
undersigned observed that, during his testimony, his hands 
were shaking and he had a difficult time expressing himself.

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 70 percent disability rating.  The veteran has 
consistently reported PTSD symptomatology of sleep 
difficulty, social isolation, being constantly tense, 
depression, anhedonia, anxiety, claustrophobia, disruptive 
intrusive recollections, hyperactivity and hyper-arousal.  He 
further reports that, since the filing of his claim, he has 
been unable to work a full-time due to his PTSD 
symptomatology.  A VA examiner in April 2004 characterized 
the veteran's PTSD as only moderate in severity by assigning 
a GAF score of 60 while some clinical examiners have assigned 
GAF scores ranging from 51-55.  A recent inpatient admission 
to treat alcohol detoxification and an exacerbation of PTSD 
symptoms reported GAF scores of 30-35.  In evaluating the 
evidence as a whole for a consistent picture of the veteran's 
overall disability status, the Board finds the VA treatment 
records and examination reports, in addition to testimony 
during the May 2007 personal hearing, to be probative of a 
PTSD disability that has been consistently at the same level 
and warranting a 70 disability rating.  

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 70 percent rating, the Board also 
points out that the criteria for a 100 percent rating are 
neither approximated nor met.  His VA clinical records and 
examination reports show that he has not manifested symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or name.  His clinical records occasionally note 
some reduced instances of minimal personal hygiene, and there 
is a past history of domestic violence.  However, he has 
retained the ability to retain employment in an environment 
of social isolation and reduced job responsibilities.  He 
still retains some relations with his spouse.  Overall, he 
does not meet, or more closely approximate, the criteria for 
total occupational and social impairment.  Accordingly, the 
criteria of a 100 percent rating for PTSD are not met.

In so deciding, the Board finds the veteran's report of 
symptomatology as both competent and credible.  In fact, the 
Board has relied upon his statements and testimony to 
establish an increased severity of symptoms dating back to 
the date of his claim for an increased rating.  The Board has 
made no distinction between the effects of PTSD and his 
alcohol abuse given the 2001 VA opinion.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  The lay and medical evidence, 
however, falls short of establishing total occupational and 
social impairment due to PTSD.  The benefit of the doubt has 
been resolved in his favor.  38 U.S.C.A. § 51407(b) (West 
2002 & Supp. 2007).

III.  Restoration of service connection - hepatitis C

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  

Hepatitis C is a blood borne infection.  VA recognizes the 
following risk factors for contracting hepatitis C:

*	Organ transplant before 1992
*	Transfusions of blood or blood products before 1992
*	Hemodialysis
*	Accidental exposure to blood by health care workers (to 
include combat medic or corpsman)
*	Intravenous drug use or intranasal cocaine use
*	High risk sexual activity
*	Other direct cutaneous (through the skin) exposure to 
blood such as by tattooing, body piercing, acupuncture 
with non-sterile needles, and shared toothbrushes or 
shaving razors.

See RO letter dated June 18, 2001.

Generally, service connection will be severed only upon a VA 
showing that the rating decision granting service connection 
was clearly and unmistakably erroneous (CUE), and only after 
certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2007); Daniels v. Gober, 10 Vet. App. 474 (1997).  
VA's burden of proof in severing service connection is the 
same as a claimant's burden in attempting to overturn a final 
decision on the basis of CUE.  See Graves v. Brown, 6 Vet. 
App. 166, 170 (1994) (holding that CUE is defined the same 
under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

CUE is a very specific and a rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Evidence that may be considered under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels, 10 Vet. App. at 
480.  Section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance allowing 
consideration of evidence acquired after the original 
granting of service connection.  Venturella v. Gober, 10 Vet. 
App. 340, 342-43 (1997).  As stated in Venturella, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Id. at 342-43.

The following facts are not in dispute.  The veteran had 
active service from February 1969 to December 1970.  He was 
not treated or diagnosed with hepatitis C in service.  He 
began to receive methadone treatment for heroine abuse in the 
1980s.  VA clinical records show that he tested negative for 
hepatitis C antibodies on July 27, 1995, but positive on 
August 7, 1995.

VA psychiatric examination in July 2001 included medical 
opinion that the veteran's "alcohol and substance abuse is 
thought to be secondary to PTSD."

VA liver, gallbladder and pancreas examination in September 
2001 included the veteran's report of in-service risk factors 
of skin popping of opium, sharing of razors, sexual 
encounters with prostitutes and heavy blood exposure while 
helping a servicemate who had his leg severed in an accident.  
He had non-service related risk factors of intravenous (IV) 
drug usage and tattoos.  The examiner, upon noting an 
unexplainable discrepancy between the negative antibody 
findings in July and August 1995, provided the following 
opinion:

This 54-year old gentleman has clinical evidence 
at this time of chronic hepatitis C.  We were 
asked to mention risk factors for acquisition of 
hepatitis C during his period of service and 
these would include heavy blood exposure, 
sharing razors, skin popping and sexual 
encounters with prostitutes.  He has had 
multiple tattoos both prior to and after his 
period of service.  It is certainly possible 
that infection could have occurred at any of 
those times as well.  Unfortunately there is no 
way in this patient to pinpoint the date or site 
of acquisition of chronic hepatitis C.

Of the risks mentioned, probably the skin 
popping, IV drug use and/or sexual encounters 
with prostitutes are possibly the most likely 
risk factors this patient would have.

An October 2001 RO rating decision granted service connection 
for hepatitis C based upon the September 2001 VA opinion 
which essentially concluded that in-service risk factors of 
skin popping and sexual encounters with prostitutes were 
among the most likely risk factors for his contracting 
hepatitis C.

VA liver, gallbladder and pancreas examination in December 
2002 included the following impression:

"The veteran has multiple risk factors that 
contributed to his hepatitis C.  His most likely 
source of hepatitis C was I.V. drug abuse.  
Since he denies drug abuse during service, it is 
likely that he contracted the disease after 
service."

In an August 2003 rating decision, the RO severed service 
connection for hepatitis C based upon the December 2002 VA 
medical opinion that the most likely etiology of hepatitis C 
was post-service IV drug usage.

The criteria for severance of service connection for 
hepatitis C have not been met.  A medical opinion that a 
post-service risk factor was "most likely" the etiology of 
hepatitis C does not compel a conclusion, to which reasonable 
minds could not differ, that hepatitis C did not result from 
in-service risk factors.  This opinion does not rule out the 
veteran's in-service risk factor of unsafe sexual practices 
which the previous VA examiner found as one of the "most 
likely" risk factors.  Beyond that, a VA examiner opinion in 
July 2001 considered the veteran's drug usage as being 
proximately due to service-connected PTSD as a form of self-
medication.  In such circumstances, there is no barrier to 
service connecting hepatitis C on this basis alone.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (statutory 
bar for paying compensation for disability resulting from 
willful misconduct or abuse of alcohol or drugs does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service connected disability).  Regardless of 
the basis, the use of the term "most likely" reports a 
standard of proof well below that of compelling a conclusion, 
to which reasonable minds could not differ, that the grant of 
service connection was manifestly wrong.  As severance was 
not proper, restoration of service connection for hepatitis C 
is warranted.

IV.  Service connection for hepatitis C

As indicated above, the Board has restored service connection 
for hepatitis C on a direct basis.  His claim for service 
connection for hepatitis C on a secondary basis is therefore 
moot.  See 38 C.F.R. § 3.310.  As there is no further 
controversy before the Board, the Board must dismiss the 
claim as lacking legal merit.  38 U.S.C.A. § 7105 (West 
2002).

V.  Service connection for hearing loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  On May 14, 2007, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant and his representative that 
they were withdrawing from appeal the issue of entitlement to 
service connection for hearing loss.  His withdrawal 
expressed at the hearing was later reduced to writing.  See 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As the 
veteran has withdrawn from appeal this issue, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

VI.  Service connection for tinnitus

The veteran alleges that his currently manifested tinnitus 
results from in-service noise exposure.  He had a military 
occupational specialty as a "Powderman" which involved 
exposure to noises such as rock drilling, rock crushing, 
explosions and bulldozers.  He reports some post-service 
noise exposure with pipe fitter duties.  VA audiology 
examination in August 2005 diagnosed tinnitus, and first 
described the likely etiology of tinnitus as "noise 
exposure."  In a commentary portion of the report, the 
examiner stated that the etiology of the veteran's tinnitus 
could not be determined based upon audiogram results, so that 
the issue could not be resolved without resort to 
speculation.  As this medical opinion identifies noise 
exposure as a possible cause of tinnitus, and the evidence 
demonstrates noise exposure in service, the Board resolves 
reasonable doubt in favor of the veteran and finds that his 
current tinnitus results from in-service noise exposure.  The 
claim, therefore, is granted. 


ORDER

The claim of entitlement to a rating of 70 percent, and not 
higher, for service-connected PTSD is granted.

The claim of entitlement to restoration of service connection 
for hepatitis C is granted.

The claim of entitlement to service connection for hepatitis 
C as secondary to service connected PTSD is dismissed.

The claim of entitlement to service connection for hearing 
loss is dismissed.

The claim of entitlement to service connection for tinnitus 
is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


